The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Action is in response to communications filed 10/5/2022.
Claims 1, 4, 6, 8, 11, 13, 15 and 17-19 are amended.
Claims 1-20 are pending.
Claims 1-20 are rejected.
Response to Arguments
Applicant`s arguments filed October 5, 2022 have been fully considered but they are not persuasive. 
Applicant`s arguments have been considered but are not persuasive, As per independent claims 1, 8 and 15, Applicant argued, with respect to cited prior art, that the combination of Lee  does not teach or suggest the limitation of a metadata prefetch request sent by the gateway in response to the user request, the metadata prefetch request including a time-to-read (TTR) estimate for a projected time at which the shard will be needed, where applicant argued that the amended limitations of metadata prefetch request including a time-to-read (TTR) estimate for a projected time at which the shard will be needed," sent to a node, "in response to" a "user request" for the data object that has been sharded. Applicant's gateway projects a need for a shard from a particular node based in part on a user request for the sharded data object. This projection is provided to dispersed nodes accessed over a network in the form of a TTR estimate that allows prioritization of traffic, improving the efficiency and response time of a cloud storage system. This technique bears no resemblance to write predictions of Ogawa, which are directed to rearranging data on a storage device. None of Hammer, Bhattacharyya, or Bronk teach or suggest a technique as recited in Applicant's amended claims. However, Hammer teaches where “storage manager receives a request from the user, via the user interface, to retrieve one or more data objects associated with the metadata displayed by the user interface. The storage manager can use locations of the data objects that are stored in a storage manager index or media agent index to fetch the data objects requested with the user interface from the various locations at which they are stored, and provide the data objects to the computing device from which the request was made. Once downloaded, the user can review, modify and save the data object locally. However, a user may want to transfer the modified copy to secondary storage, or may want to replace the unmodified version of the data object with the modified version of the data object” (Paragraph 0079) to correspond to “a metadata prefetch request sent by the gateway in response to the user request”. Examiner relies on a newly cited reference Haines to disclose the limitation of “the metadata prefetch request including a time-to-read (TTR) estimate for a projected time at which the shard will be needed”.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6-8 and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hammer et al.  (US PGPUB 2015/0199367 hereinafter referred to as Hammer), in view of Bhattacharyya et al. (US PGPUB 2020/0034049 hereinafter referred to as Bhattacharyya), and further in view of Ogawa et al. (US PGPUB 2018/0217926 hereinafter referred to as Ogawa), in view of Bronk et al. (US 10,719,410 hereinafter referred to as Bronk), and further in view of Haines et al. (US PGPUB 2011/0264843 hereinafter referred to as Haines).
As per independent claim 1, Hammer discloses a system comprising: a processor device; and at least one memory device including instructions that are executable by the processor device for causing the processor device to perform operations comprising: receiving a metadata prefetch request [(Paragraphs 0076, 0079, 0093, 0109 and 0238; FIGs. 6 and 9) wherein Hammer teaches that, At block 204, the storage manager retrieves metadata related to data objects that satisfy the received search criteria. The metadata may be stored in an index or database associated with or included in the storage manager. The storage manager may be configured to fetch metadata related to data objects from other information management system cells to satisfy the received search criteria to correspond to the claimed limitation]; a metadata prefetch request sent in response to the user request [(Paragraph 0079)] where Hammer teaches where “storage manager receives a request from the user, via the user interface, to retrieve one or more data objects associated with the metadata displayed by the user interface. The storage manager can use locations of the data objects that are stored in a storage manager index or media agent index to fetch the data objects requested with the user interface from the various locations at which they are stored, and provide the data objects to the computing device from which the request was made. Once downloaded, the user can review, modify and save the data object locally. However, a user may want to transfer the modified copy to secondary storage, or may want to replace the unmodified version of the data object with the modified version of the data object” (Paragraph 0079); reading metadata into a node cache in response to receiving the metadata prefetch request [(Paragraphs 0076, 0093, 0115 and 0238; FIGs. 6, 7 and 9) wherein Hammer teaches that, At block 704, the information management system caches all responses received from the media agents. The media agent responses include metadata about data objects that satisfy the query criteria. In some implementations, the metadata includes hashes or cryptographically unique identifiers of the content of the data objects that satisfy the query criteria. In other implementations, the media agent responses include copies of the data objects, including data object content to correspond to the claimed limitation].  
Hammer does not appear to explicitly disclose metadata configured to service a read request corresponding to the shard as stored at a node; moving the metadata from a node storage device into a node cache.
However, Bhattacharyya discloses metadata configured to service a read request corresponding to the shard as stored at a node [(Paragraphs 0046, 0058 and 0062; FIGs. 1 and 5) wherein when the read command 402 is issued (e.g., from an I/O controller), a set of metadata associated with the logical data group 408.sub.1 comprising the read region 404 will be fetched to service the storage I/O operation. The fetched metadata can include information characterizing a set of block maps to vDiskN 410.sub.1 and/or information characterizing a set of block maps to expired snapshots 412.sub.1. The read-responsive fragmented data identification technique 4A00 can invoke a set of operations that progress concurrently with the read command 402 and that use the metadata and/or information (e.g., indexes, addresses, etc.) associated with read command 402 to determine one or more starting points for scanning the logical data group 408.sub.1 for the existence of fragmented data to correspond to the claimed limitation]; moving the metadata from a node storage device into a node cache [(Paragraphs 0016, 0046, 0058 and 0062; FIGs. 1 and 5) where Bhattacharyya teaches techniques for performing a spot defragmentation of fragmented data near a subject region (e.g., “spot”) in response to a storage I/O operation associated with the same subject region. In one or more embodiments, the regions near the subject region are analyzed to identify the fragmented data. Metadata fetched for the storage I/O operation can be used to analyze the regions for defragmentation purposes; wherein when the fragmented data might be moved to the one or more extent groups that have recently been accessed (e.g., no extents mapped to expired snapshots). Such movement of fragmented data (e.g., defragmentation candidates) might commence with determining whether the candidate block data has been prefetched (see decision 514). For example, one or more of the received storage I/O commands (see operation 502) and/or an earlier received storage I/O command might have invoked certain data to be prefetched and stored in cache memory for reduced latency access to correspond to the claimed limitation].
Hammer and Bhattacharyya are analogous art because they are from the same field of endeavor of data storage management.
Before the effective filing date of the claimed inventions, it would have been obvious to one of ordinary skill in the art, having the teachings of Hammer and Bhattacharyya before him or her, to modify the method of Hammer to include the spot defragmentation operations of Bhattacharyya because it will enhance data access.
The motivation for doing so would be [“improve the efficiency of the defragmentation process” (Paragraph 0028 by Bhattacharyya)].
Hammer/ Bhattacharyya does not appear to explicitly disclose storing, at a node of a storage system, a shard of a data object, the shard configured to reassemble the data object at a gateway of the storage system in response to a user request for the data object; receiving, from the gateway using cloud resources, a metadata prefetch request.
However, Bronk discloses storing, at a node of a storage system, a shard of a data object [(Column 4, lines 16-53, Column 6, lines 1-34, Column 11, lines 49-55 and Column 14, lines 52-67; FIGs. 1 and 2) where the device 210 stores its data in encrypted chunks to allow transfer to other devices without taking time to separate and/or encrypt the data at the time of transfer. In other examples, data can be stored in the data storage 216, and the device 210 can divide and encrypt the data into chunks before transferring the data to other devices. The later approach, however, may result in loss of valuable time if the device 210 is experiencing a failure to correspond to the claimed limitation], the shard configured to reassemble the data object at a gateway of the storage system[(Column 4, lines 16-53, Column 6, lines 1-34, Column 11, lines 49-55 and Column 14, lines 52-67; FIGs. 1 and 2) where the data recovery device 240 is used to reassemble an original data stream from the data producing device 210 using data chunks stored by one or more remote devices 220-232. In some examples, duplicate data chunks may be stored with multiple remote devices 220-232, and the data recovery device 240 retrieves and combines the data chunks from various devices 220-232 to reconstitute the data (e.g., at the instruction of the data owner). In some examples, data chunk(s) 231 from the remote device 230 are provided to the data recovery device 240 by a networked storage device 250 (e.g., the data storage 140, etc.) including data 251 received from the remote device 230 via a network 255. The data recovery device 240 processes multiple data chunks 241, 243, 245 retrieved from a plurality of remote devices 220-232 and re-combines the data chunks 241, 243, 245 in order into a copy of the original data stream provided by the data producing device 210. Thus, a data owner 246 associated with the original data set 216 stored at the device 210 can authorize recreation of the data at the data recovery device 240. For example, the data recovery device 240 can reconstruct an original stream using a first data chunk 241 retrieved from the networked storage device 250, second, third and fourth data chunks 245 from remote device 224, and a fifth data chunk 243 from the network storage device 250. In certain examples, the data producing device 210 provides a manifest, list, or roadmap of the data chunks forming the original data stream. The manifest can be provided to the data owner 246, such as in conjunction with the data chunks via one or more of the remote devices 220, 222, 224, 230, 232, 250 and/or otherwise transmitted by the device 210 to the data owner 246 and/or the data recovery device 240 for reconstruction of the data chunks 241, 243, 245 into a copy of the original data from the data producing device 210 to correspond to the claimed limitation] in response to a user request for the data object [(Column 4, lines 16-53, Column 6, lines 1-34, Column 11, lines 49-55 and Column 14, lines 52-67; FIGs. 1 and 2) where the data owner 246 (e.g., via the example data recovery device 240) triggers a request to retrieve the data from the one or more receiving devices 220, 222, 224, 230, 232, 250 at which data chunks have been backed up. The data owner 246 may have a list of which device(s) store which data chunks (e.g., received directly from the data producing device 210, received in conjunction with the data from devices 220, 222, 224, 230, 232, and/or 250, etc.) and/or may broadcast a message triggering a response from those device(s) storing data associated with the data owner 246, for example. The receiving device(s) 220, 222, 224, 230, 232 and/or 250 storing the data provide their data chunks 330 to the data owner 246. The data owner 246 (e.g., via the data recovery device 240) decrypts the received data chunks 332 and reassembles (e.g., accounting for data redundancy according to the replication factor) the data chunks into a copy of the original data stream sent by the data producing device 210 to correspond to the claimed limitation]; receiving, from the gateway using cloud resources, a request [(Column 4, lines 16-53, Column 6, lines 1-34, Column 11, lines 49-55 and Column 14, lines 52-67; FIGs. 1 and 2) where the data owner 246 (e.g., via the example data recovery device 240) triggers a request to retrieve the data from the one or more receiving devices 220, 222, 224, 230, 232, 250 at which data chunks have been backed up. The data owner 246 may have a list of which device(s) store which data chunks (e.g., received directly from the data producing device 210, received in conjunction with the data from devices 220, 222, 224, 230, 232, and/or 250, etc.) and/or may broadcast a message triggering a response from those device(s) storing data associated with the data owner 246, for example. The receiving device(s) 220, 222, 224, 230, 232 and/or 250 storing the data provide their data chunks 330 to the data owner 246. The data owner 246 (e.g., via the data recovery device 240) decrypts the received data chunks 332 and reassembles (e.g., accounting for data redundancy according to the replication factor) the data chunks into a copy of the original data stream sent by the data producing device 210 to correspond to the claimed limitation].
Hammer/Ogawa and Bronk are analogous art because they are from the same field of endeavor of data storage management.
Before the effective filing date of the claimed inventions, it would have been obvious to one of ordinary skill in the art, having the teachings of Hammer/Ogawa and Bronk before him or her, to modify the method of Hammer to include the gateway and the reassembly of data chunkss of Bronk because it will facilitate data backup operations.
The motivation for doing so would be [“facilitate communication and management of electronic devices (e.g., IoT devices, etc.). The example system 100 can be used to facilitate cloud-based and/or other IoT device communications and services” (Column 4, lines 16-18 by Bronk)].
Hammer further teaches receiving a metadata prefetch request corresponding to the shard of the data object stored at a node [(Paragraphs 0076, 0079, 0093, 0109 and 0238; FIGs. 6 and 9) wherein Hammer teaches that, At block 204, the storage manager retrieves metadata related to data objects that satisfy the received search criteria. The metadata may be stored in an index or database associated with or included in the storage manager. The storage manager may be configured to fetch metadata related to data objects from other information management system cells to satisfy the received search criteria to correspond to the claimed limitation]; and transmitting, in response to a read request for the data object and using the metadata from the node cache, the shard for use in reassembling the data object [(Paragraphs 0076, 0093, 0115, 0238, 0268 and 0384; FIGs. 6, 7 and 9) wherein Hammer teaches that, Each data agent 842 may be configured to access data and/or metadata stored in the primary storage device(s) 804 associated with the data agent 842 and process the data as appropriate. For example, during a secondary copy operation, the data agent 842 may arrange or assemble the data and metadata into one or more files having a certain format (e.g., a particular backup or archive format) before transferring the file(s) to a media agent 844 or other component. The file(s) may include a list of files or other metadata. Each data agent 842 can also assist in restoring data or metadata to primary storage devices 804 from a secondary copy 816. For instance, the data agent 842 may operate in conjunction with the storage manager 840 and one or more of the media agents 844 to restore data from secondary storage device(s) 808. As an example, each chunk can include a header and a payload. The payload can include files (or other data units) or subsets thereof included in the chunk, whereas the chunk header generally includes metadata relating to the chunk, some or all of which may be derived from the payload. For example, during a secondary copy operation, the media agent 844, storage manager 840, or other component may divide the associated files into chunks and generate headers for each chunk by processing the constituent files. The headers can include a variety of information such as file identifier(s), volume(s), offset(s), or other information associated with the payload data items, a chunk sequence number, etc. Importantly, in addition to being stored with the secondary copy 816 on the secondary storage device 808, the chunk headers can also be stored to the index 853 of the associated media agent(s) 844 and/or the index 850. This is useful in some cases for providing faster processing of secondary copies 816 during restores or other operations. In some cases, once a chunk is successfully transferred to a secondary storage device 808, the secondary storage device 808 returns an indication of receipt, e.g., to the media agent 844 and/or storage manager 840, which may update their respective indexes 853, 850 accordingly. During restore, chunks may be processed (e.g., by the media agent 844) according to the information in the chunk header to reassemble the files to correspond to the claimed limitation].  
Hammer/ Bhattacharyya does not appear to explicitly disclose the metadata prefetch request including a time-to-read (TTR) estimate for a projected time at which the shard will be needed.
However, Haines discloses the metadata prefetch request including a time-to-read (TTR) estimate for a projected time at which the shard will be needed [(Paragraphs 0093; FIGs. 1 and 11) where Haines teaches controller 12 may store in a metadata table a time estimate of when the erasure block started to be filled again with data. As mentioned above, controller 12 may use this time estimate to estimate the heat of the data in the erasure block, where it will be obvious for one of ordinary skill in the art to utilize the metadata of Haines that includes a time estimate of when certain event will be needed to correspond to the claimed limitation].
Hammer/Bhattacharyya and Haines are analogous art because they are from the same field of endeavor of data storage management.
Before the effective filing date of the claimed inventions, it would have been obvious to one of ordinary skill in the art, having the teachings of Hammer and Bhattacharyya before him or her, to modify the method of Hammer/ Bhattacharyya to include the metadata of Haines because it will enhance data access.
The motivation for doing so would be [“improve performance because they minimize the amount of data to be copied in order to garbage-collect an erasure block” (Paragraph 0083 by Haines)].
Hammer does not appear to explicitly disclose transmitting, the shard for use in reassembling the data object.
However, Ogawa discloses transmitting, the shard for use in reassembling the data object [(Paragraphs 0012-0013, 0086-0087 and 0118; FIGs. 1 and 5) where the storage control apparatus 100 includes a rearrangement starter 101 and a rearrangement controller 102. The rearrangement starter 101 starts data rearrangement processing of rearranging fragmented data 111, which has been determined to be fragmented and stored in a plurality of physical address areas in a physical address space used in a storage medium 110, so that data corresponding to a logical address area in a logical address space used by the host computer to access the storage medium 110 is written in continuous physical address areas 112 in the storage medium 110. Upon receiving a write request from the host computer during the data rearrangement processing, the rearrangement controller 102 evaluates whether the data rearrangement processing improves the access performance to the storage medium 110, where Ogawa further teaches a storage controller 220, where the storage controller 220 is shown as software processing of the host computer 210. However, the storage controller 220 may be implemented by a one-chip computer independent of the host computer 210 to act as the claimed gateway to perform the rearrangement to correspond to the claimed limitation].
Hammer and Ogawa are analogous art because they are from the same field of endeavor of data storage management.
Before the effective filing date of the claimed inventions, it would have been obvious to one of ordinary skill in the art, having the teachings of Hammer and Ogawa before him or her, to modify the method of Hammer to include the controller (gateway) and the rearrangement of data fragments of Ogawa because it will enhance data access.
The motivation for doing so would be [“improve the access performance of a storage medium and prolong the life of the storage medium, and prevent a situation in which a response to the write request is delayed to cause a write error, by determining, when a new write request is received from the host computer during the rearrangement processing for reducing fragmentation, whether to maintain, or cancel or interrupt the rearrangement processing” (Paragraph 0187 by Ogawa)].
Therefore, it would have been obvious to combine Hammer/Ogawa and Bhattacharyya to obtain the invention as specified in the instant claim.
As per dependent claim 6, Ogawa discloses wherein the operations further comprise: sharding the data object at a gateway [(Paragraphs 0080, 0087, 0118, 0158-0160; FIGs. 2A, 10 and 11B and their related text) where Ogawa teaches a storage controller 220, where the storage controller 220 is shown as software processing of the host computer 210. However, the storage controller 220 may be implemented by a one-chip computer independent of the host computer 210 to act as the claimed gateway to perform the rearrangement]; producing, by the gateway, the TTR estimate based on usage analytics for the storage system [(Paragraphs 0080, 0087, 0118, 0158-0160; FIGs. 2A, 10 and 11B and their related text) where Ogawa teaches a storage controller 220, controls access processing including read and write for the storage medium 240 in the processing of the OS 211 and the application 212 where data can be read from the area on the storage medium 240 by issuing a request to a cache memory. The rearrangement controller 330 includes a write queue information acquirer 1001, a rearrangement processing storage unit 1002, a rearrangement completion predictor 1003, and a write completion time predictor 1004. The rearrangement controller 330 also includes a rearrangement processing evaluator 1005, a priority processing determiner 1006 such that the rearrangement completion predictor 1003 predicts the completion time of the currently executed rearrangement processing. The write completion time predictor 1004 predicts the completion time of all write requests based on the completion time of the currently executed rearrangement processing and the predicted processing times of write requests held in the write queue 311. The rearrangement processing evaluator 1005 includes a rearrangement evaluation table 1051 similar to the rearrangement evaluation table 371 of the rearrangement instructor 307, and evaluates the effect of the currently executed rearrangement processing. The priority processing determiner 1006 includes a priority processing determination table 1061, and determines, with reference to the last processing time in the write queue 311 predicted by the write completion time predictor 1004 and the effect of the currently executed rearrangement processing evaluated by the rearrangement processing evaluator 1005, whether to maintain, or cancel or interrupt the currently executed rearrangement processing where it will be obvious to one of ordinary skill in the art to modify the modify the controller of Ogawa to include the TTR estimate for the metadata of prefetch requests of Hammer/Moyer to correspond to the claimed limitation].
Bronk further discloses TTR estimate based on usage analytics for the storage system [(Column 4, lines 16-53, Column 6, lines 1-34, Column 9, lines 30-51 and Column 14, lines 52-67; FIGs. 1 and 2) where the gateway(s) 120 provide data and device management for the devices 102-110. For example, the gateway(s) 120 can support onboarding, monitoring, diagnostics, and/or remote control of devices 102-110 connected to the gateway(s) 120. Further, when the data producing device 210 receives an indication of receiving device 220 availability 314, data partitioning 316 is determined. For example, upon collecting ‘receiver available’ acknowledgements 314 from receiving device(s) 220, the data broadcaster 210 determines a target partitioning of the data based on one or more factors such as a desired replication factor, a number of receivers available, environment conditions (e.g., bandwidth, latency, transmission rate, estimated time to failure, etc.), etc. In certain examples, a number of receiving devices that are available to receive data from the producing device 210 is smaller than a number of chunks (N) into which the data is portioned into by the producing device 210, so that a partitioning scheme used by the data producing device 210 allocates data chunks to a group of receiver devices 220, 222, 224. Data chunks can be divided or partitioned among the group of available receiving devices 220, 222, 224 based on one or more factors including data size, available storage, data priority (e.g., mission-critical, important, low priority, etc.), available processing power, transmission bandwidth, input/output resources, etc., where it will be obvious to have the TTR estimate to be based on the analysis, monitoring and data collecting of Bronk to correspond to the claimed limitation].
As per claim 7, Hammer discloses wherein the operations further comprise reading at least a portion of the shard of the data object into the node cache [(Paragraphs 0076, 0093, 0115 and 0238; FIGs. 6, 7 and 9) wherein Hammer teaches that, At block 704, the information management system caches all responses received from the media agents. The media agent responses include metadata about data objects that satisfy the query criteria. In some implementations, the metadata includes hashes or cryptographically unique identifiers of the content of the data objects that satisfy the query criteria. In other implementations, the media agent responses include copies of the data objects, including data object content to correspond to the claimed limitation], wherein the operation of transmitting the shard of the data object includes reading the at least a portion of the shard of data from the node cache [(Paragraphs 0076, 0093, 0115, 0238, 0268 and 0384; FIGs. 6, 7 and 9) wherein Hammer teaches that, Each data agent 842 may be configured to access data and/or metadata stored in the primary storage device(s) 804 associated with the data agent 842 and process the data as appropriate. For example, during a secondary copy operation, the data agent 842 may arrange or assemble the data and metadata into one or more files having a certain format (e.g., a particular backup or archive format) before transferring the file(s) to a media agent 844 or other component. The file(s) may include a list of files or other metadata. Each data agent 842 can also assist in restoring data or metadata to primary storage devices 804 from a secondary copy 816. For instance, the data agent 842 may operate in conjunction with the storage manager 840 and one or more of the media agents 844 to restore data from secondary storage device(s) 808. As an example, each chunk can include a header and a payload. The payload can include files (or other data units) or subsets thereof included in the chunk, whereas the chunk header generally includes metadata relating to the chunk, some or all of which may be derived from the payload. For example, during a secondary copy operation, the media agent 844, storage manager 840, or other component may divide the associated files into chunks and generate headers for each chunk by processing the constituent files. The headers can include a variety of information such as file identifier(s), volume(s), offset(s), or other information associated with the payload data items, a chunk sequence number, etc. Importantly, in addition to being stored with the secondary copy 816 on the secondary storage device 808, the chunk headers can also be stored to the index 853 of the associated media agent(s) 844 and/or the index 850. This is useful in some cases for providing faster processing of secondary copies 816 during restores or other operations. In some cases, once a chunk is successfully transferred to a secondary storage device 808, the secondary storage device 808 returns an indication of receipt, e.g., to the media agent 844 and/or storage manager 840, which may update their respective indexes 853, 850 accordingly. During restore, chunks may be processed (e.g., by the media agent 844) according to the information in the chunk header to reassemble the files to correspond to the claimed limitation].
As per independent claim 15, Hammer teaches a non-transitory computer-readable medium comprising program code that is executable by a processor device for causing the processor device to: transmit a shard of a data object and metadata describing the data object [(Paragraphs 0076, 0093, 0115 and 0238; FIGs. 6, 7 and 9) wherein Hammer teaches that, At block 704, the information management system caches all responses received from the media agents. The media agent responses include metadata about data objects that satisfy the query criteria. In some implementations, the metadata includes hashes or cryptographically unique identifiers of the content of the data objects that satisfy the query criteria. In other implementations, the media agent responses include copies of the data objects, including data object content, wherein Hammer teaches that, Each data agent 842 may be configured to access data and/or metadata stored in the primary storage device(s) 804 associated with the data agent 842 and process the data as appropriate to correspond to the claimed limitation], a metadata prefetch request sent in response to the user request [(Paragraph 0079)] where Hammer teaches where “storage manager receives a request from the user, via the user interface, to retrieve one or more data objects associated with the metadata displayed by the user interface. The storage manager can use locations of the data objects that are stored in a storage manager index or media agent index to fetch the data objects requested with the user interface from the various locations at which they are stored, and provide the data objects to the computing device from which the request was made. Once downloaded, the user can review, modify and save the data object locally. However, a user may want to transfer the modified copy to secondary storage, or may want to replace the unmodified version of the data object with the modified version of the data object” (Paragraph 0079),  the metadata prefetch request configured to cause the node of the storage system to read the metadata into a node cache [(Paragraphs 0076, 0093, 0115, 0238, 0268 and 0384; FIGs. 6, 7 and 9) wherein Hammer teaches that, Each data agent 842 may be configured to access data and/or metadata stored in the primary storage device(s) 804 associated with the data agent 842 and process the data as appropriate. For example, during a secondary copy operation, the data agent 842 may arrange or assemble the data and metadata into one or more files having a certain format (e.g., a particular backup or archive format) before transferring the file(s) to a media agent 844 or other component. The file(s) may include a list of files or other metadata. Each data agent 842 can also assist in restoring data or metadata to primary storage devices 804 from a secondary copy 816. For instance, the data agent 842 may operate in conjunction with the storage manager 840 and one or more of the media agents 844 to restore data from secondary storage device(s) 808. As an example, each chunk can include a header and a payload. The payload can include files (or other data units) or subsets thereof included in the chunk, whereas the chunk header generally includes metadata relating to the chunk, some or all of which may be derived from the payload. For example, during a secondary copy operation, the media agent 844, storage manager 840, or other component may divide the associated files into chunks and generate headers for each chunk by processing the constituent files. The headers can include a variety of information such as file identifier(s), volume(s), offset(s), or other information associated with the payload data items, a chunk sequence number, etc. Importantly, in addition to being stored with the secondary copy 816 on the secondary storage device 808, the chunk headers can also be stored to the index 853 of the associated media agent(s) 844 and/or the index 850. This is useful in some cases for providing faster processing of secondary copies 816 during restores or other operations. In some cases, once a chunk is successfully transferred to a secondary storage device 808, the secondary storage device 808 returns an indication of receipt, e.g., to the media agent 844 and/or storage manager 840, which may update their respective indexes 853, 850 accordingly. During restore, chunks may be processed (e.g., by the media agent 844) according to the information in the chunk header to reassemble the files to correspond to the claimed limitation].
Bhattacharyya discloses metadata configured to service a read request corresponding to the shard as stored at the node [(Paragraphs 0046, 0058 and 0062; FIGs. 1 and 5) wherein when the read command 402 is issued (e.g., from an I/O controller), a set of metadata associated with the logical data group 408.sub.1 comprising the read region 404 will be fetched to service the storage I/O operation. The fetched metadata can include information characterizing a set of block maps to vDiskN 410.sub.1 and/or information characterizing a set of block maps to expired snapshots 412.sub.1. The read-responsive fragmented data identification technique 4A00 can invoke a set of operations that progress concurrently with the read command 402 and that use the metadata and/or information (e.g., indexes, addresses, etc.) associated with read command 402 to determine one or more starting points for scanning the logical data group 408.sub.1 for the existence of fragmented data to correspond to the claimed limitation]; moving the metadata from a node storage device into a node cache [(Paragraphs 0016, 0046, 0058 and 0062; FIGs. 1 and 5) where Bhattacharyya teaches techniques for performing a spot defragmentation of fragmented data near a subject region (e.g., “spot”) in response to a storage I/O operation associated with the same subject region. In one or more embodiments, the regions near the subject region are analyzed to identify the fragmented data. Metadata fetched for the storage I/O operation can be used to analyze the regions for defragmentation purposes; wherein when the fragmented data might be moved to the one or more extent groups that have recently been accessed (e.g., no extents mapped to expired snapshots). Such movement of fragmented data (e.g., defragmentation candidates) might commence with determining whether the candidate block data has been prefetched (see decision 514). For example, one or more of the received storage I/O commands (see operation 502) and/or an earlier received storage I/O command might have invoked certain data to be prefetched and stored in cache memory for reduced latency access to correspond to the claimed limitation].
Hammer and Bhattacharyya are analogous art because they are from the same field of endeavor of data storage management.
Before the effective filing date of the claimed inventions, it would have been obvious to one of ordinary skill in the art, having the teachings of Hammer and Bhattacharyya before him or her, to modify the method of Hammer to include the spot defragmentation operations of Bhattacharyya because it will enhance data access.
The motivation for doing so would be [“improve the efficiency of the defragmentation process” (Paragraph 0028 by Bhattacharyya)].
Bronk discloses storing, at a node of a storage system, a shard of a data object [(Column 4, lines 16-53, Column 6, lines 1-34, Column 11, lines 49-55 and Column 14, lines 52-67; FIGs. 1 and 2) where the device 210 stores its data in encrypted chunks to allow transfer to other devices without taking time to separate and/or encrypt the data at the time of transfer. In other examples, data can be stored in the data storage 216, and the device 210 can divide and encrypt the data into chunks before transferring the data to other devices. The later approach, however, may result in loss of valuable time if the device 210 is experiencing a failure to correspond to the claimed limitation], the shard configured to reassemble the data object at a gateway of the storage system[(Column 4, lines 16-53, Column 6, lines 1-34, Column 11, lines 49-55 and Column 14, lines 52-67; FIGs. 1 and 2) where the data recovery device 240 is used to reassemble an original data stream from the data producing device 210 using data chunks stored by one or more remote devices 220-232. In some examples, duplicate data chunks may be stored with multiple remote devices 220-232, and the data recovery device 240 retrieves and combines the data chunks from various devices 220-232 to reconstitute the data (e.g., at the instruction of the data owner). In some examples, data chunk(s) 231 from the remote device 230 are provided to the data recovery device 240 by a networked storage device 250 (e.g., the data storage 140, etc.) including data 251 received from the remote device 230 via a network 255. The data recovery device 240 processes multiple data chunks 241, 243, 245 retrieved from a plurality of remote devices 220-232 and re-combines the data chunks 241, 243, 245 in order into a copy of the original data stream provided by the data producing device 210. Thus, a data owner 246 associated with the original data set 216 stored at the device 210 can authorize recreation of the data at the data recovery device 240. For example, the data recovery device 240 can reconstruct an original stream using a first data chunk 241 retrieved from the networked storage device 250, second, third and fourth data chunks 245 from remote device 224, and a fifth data chunk 243 from the network storage device 250. In certain examples, the data producing device 210 provides a manifest, list, or roadmap of the data chunks forming the original data stream. The manifest can be provided to the data owner 246, such as in conjunction with the data chunks via one or more of the remote devices 220, 222, 224, 230, 232, 250 and/or otherwise transmitted by the device 210 to the data owner 246 and/or the data recovery device 240 for reconstruction of the data chunks 241, 243, 245 into a copy of the original data from the data producing device 210 to correspond to the claimed limitation] in response to a user request for the data object [(Column 4, lines 16-53, Column 6, lines 1-34, Column 11, lines 49-55 and Column 14, lines 52-67; FIGs. 1 and 2) where the data owner 246 (e.g., via the example data recovery device 240) triggers a request to retrieve the data from the one or more receiving devices 220, 222, 224, 230, 232, 250 at which data chunks have been backed up. The data owner 246 may have a list of which device(s) store which data chunks (e.g., received directly from the data producing device 210, received in conjunction with the data from devices 220, 222, 224, 230, 232, and/or 250, etc.) and/or may broadcast a message triggering a response from those device(s) storing data associated with the data owner 246, for example. The receiving device(s) 220, 222, 224, 230, 232 and/or 250 storing the data provide their data chunks 330 to the data owner 246. The data owner 246 (e.g., via the data recovery device 240) decrypts the received data chunks 332 and reassembles (e.g., accounting for data redundancy according to the replication factor) the data chunks into a copy of the original data stream sent by the data producing device 210 to correspond to the claimed limitation]; receiving, from the gateway using cloud resources, a request [(Column 4, lines 16-53, Column 6, lines 1-34, Column 11, lines 49-55 and Column 14, lines 52-67; FIGs. 1 and 2) where the data owner 246 (e.g., via the example data recovery device 240) triggers a request to retrieve the data from the one or more receiving devices 220, 222, 224, 230, 232, 250 at which data chunks have been backed up. The data owner 246 may have a list of which device(s) store which data chunks (e.g., received directly from the data producing device 210, received in conjunction with the data from devices 220, 222, 224, 230, 232, and/or 250, etc.) and/or may broadcast a message triggering a response from those device(s) storing data associated with the data owner 246, for example. The receiving device(s) 220, 222, 224, 230, 232 and/or 250 storing the data provide their data chunks 330 to the data owner 246. The data owner 246 (e.g., via the data recovery device 240) decrypts the received data chunks 332 and reassembles (e.g., accounting for data redundancy according to the replication factor) the data chunks into a copy of the original data stream sent by the data producing device 210 to correspond to the claimed limitation].
Hammer/Ogawa and Bronk are analogous art because they are from the same field of endeavor of data storage management.
Before the effective filing date of the claimed inventions, it would have been obvious to one of ordinary skill in the art, having the teachings of Hammer/Ogawa and Bronk before him or her, to modify the method of Hammer to include the gateway and the reassembly of data chunkss of Bronk because it will facilitate data backup operations.
The motivation for doing so would be [“facilitate communication and management of electronic devices (e.g., IoT devices, etc.). The example system 100 can be used to facilitate cloud-based and/or other IoT device communications and services” (Column 4, lines 16-18 by Bronk)].
Ogawa discloses transmit a shard of a data object and metadata from a gateway to a node of a storage system [(Paragraphs 0080, 0087, 0118, 0158-0160; FIGs. 2A, 10 and 11B and their related text) where Ogawa teaches a storage controller 220 controls access processing including read and write for the storage medium 240 in the processing of the OS 211 and the application 212 where data can be read from the area on the storage medium 240 by issuing a request to a cache memory, where the storage controller 220, may be implemented by a one-chip computer independent of the host computer 210 to act as the claimed gateway to perform the rearrangement. The rearrangement controller 330 includes a write queue information acquirer 1001, a rearrangement processing storage unit 1002, a rearrangement completion predictor 1003, and a write completion time predictor 1004. The rearrangement controller 330 also includes a rearrangement processing evaluator 1005, a priority processing determiner 1006 such that the rearrangement completion predictor 1003 predicts the completion time of the currently executed rearrangement processing. The write completion time predictor 1004 predicts the completion time of all write requests based on the completion time of the currently executed rearrangement processing and the predicted processing times of write requests held in the write queue 311. The rearrangement processing evaluator 1005 includes a rearrangement evaluation table 1051 similar to the rearrangement evaluation table 371 of the rearrangement instructor 307, and evaluates the effect of the currently executed rearrangement processing. The priority processing determiner 1006 includes a priority processing determination table 1061, and determines, with reference to the last processing time in the write queue 311 predicted by the write completion time predictor 1004 and the effect of the currently executed rearrangement processing evaluated by the rearrangement processing evaluator 1005, whether to maintain, or cancel or interrupt the currently executed rearrangement processing where it will be obvious to one of ordinary skill in the art to modify the modify the controller of Ogawa to include the TTR estimate for the metadata of prefetch requests of Hammer/Moyer to correspond to the claimed limitation]; determine a projected need for the shard of the data object at the gateway; and transmit a metadata prefetch request from the gateway to the node of the storage system based on the projected need for the shard of the data object [(Paragraphs 0080, 0087, 0118, 0158-0160; FIGs. 2A, 10 and 11B and their related text) where Ogawa teaches a storage controller 220 controls access processing including read and write for the storage medium 240 in the processing of the OS 211 and the application 212 where data can be read from the area on the storage medium 240 by issuing a request to a cache memory. The rearrangement controller 330 includes a write queue information acquirer 1001, a rearrangement processing storage unit 1002, a rearrangement completion predictor 1003, and a write completion time predictor 1004. The rearrangement controller 330 also includes a rearrangement processing evaluator 1005, a priority processing determiner 1006 such that the rearrangement completion predictor 1003 predicts the completion time of the currently executed rearrangement processing. The write completion time predictor 1004 predicts the completion time of all write requests based on the completion time of the currently executed rearrangement processing and the predicted processing times of write requests held in the write queue 311. The rearrangement processing evaluator 1005 includes a rearrangement evaluation table 1051 similar to the rearrangement evaluation table 371 of the rearrangement instructor 307, and evaluates the effect of the currently executed rearrangement processing. The priority processing determiner 1006 includes a priority processing determination table 1061, and determines, with reference to the last processing time in the write queue 311 predicted by the write completion time predictor 1004 and the effect of the currently executed rearrangement processing evaluated by the rearrangement processing evaluator 1005, whether to maintain, or cancel or interrupt the currently executed rearrangement processing where it will be obvious to one of ordinary skill in the art to modify the modify the controller of Ogawa to include the TTR estimate for the metadata of prefetch requests of Hammer/Moyer to correspond to the claimed limitation].
Hammer/ Bhattacharyya does not appear to explicitly disclose the metadata prefetch request including a time-to-read (TTR) estimate for a projected time at which the shard will be needed.
However, Haines discloses the metadata prefetch request including a time-to-read (TTR) estimate for a projected time at which the shard will be needed [(Paragraphs 0093; FIGs. 1 and 11) where Haines teaches controller 12 may store in a metadata table a time estimate of when the erasure block started to be filled again with data. As mentioned above, controller 12 may use this time estimate to estimate the heat of the data in the erasure block, where it will be obvious for one of ordinary skill in the art to utilize the metadata of Haines that includes a time estimate of when certain event will be needed to correspond to the claimed limitation].
Hammer/Bhattacharyya and Haines are analogous art because they are from the same field of endeavor of data storage management.
Before the effective filing date of the claimed inventions, it would have been obvious to one of ordinary skill in the art, having the teachings of Hammer and Bhattacharyya before him or her, to modify the method of Hammer/ Bhattacharyya to include the metadata of Haines because it will enhance data access.
The motivation for doing so would be [“improve performance because they minimize the amount of data to be copied in order to garbage-collect an erasure block” (Paragraph 0083 by Haines)].
As per dependent claim 16, Ogawa discloses wherein the program code is executable for causing the processor device to: transmit a read request to the node of the storage system for the shard of the data object; receive the shard of the data object from the node of the storage system at the gateway; and reassemble the data object using the shard of the data object [(Paragraphs 0080, 0087, 0118, 0158-0160; FIGs. 2A, 10 and 11B and their related text) where Ogawa teaches a storage controller 220 controls access processing including read and write for the storage medium 240 in the processing of the OS 211 and the application 212 where data can be read from the area on the storage medium 240 by issuing a request to a cache memory. The rearrangement controller 330 includes a write queue information acquirer 1001, a rearrangement processing storage unit 1002, a rearrangement completion predictor 1003, and a write completion time predictor 1004. The rearrangement controller 330 also includes a rearrangement processing evaluator 1005, a priority processing determiner 1006 such that the rearrangement completion predictor 1003 predicts the completion time of the currently executed rearrangement processing. The write completion time predictor 1004 predicts the completion time of all write requests based on the completion time of the currently executed rearrangement processing and the predicted processing times of write requests held in the write queue 311. The rearrangement processing evaluator 1005 includes a rearrangement evaluation table 1051 similar to the rearrangement evaluation table 371 of the rearrangement instructor 307, and evaluates the effect of the currently executed rearrangement processing. The priority processing determiner 1006 includes a priority processing determination table 1061, and determines, with reference to the last processing time in the write queue 311 predicted by the write completion time predictor 1004 and the effect of the currently executed rearrangement processing evaluated by the rearrangement processing evaluator 1005, whether to maintain, or cancel or interrupt the currently executed rearrangement processing where it will be obvious to one of ordinary skill in the art to modify the modify the controller of Ogawa to include the TTR estimate for the metadata of prefetch requests of Hammer/Moyer to correspond to the claimed limitation].

As per dependent claim 17, Ogawa discloses wherein the program code is executable for causing the processor device to: configure the TTR estimate for assigning a priority level to the metadata prefetch request [(Paragraphs 0080, 0087, 0118, 0158-0160; FIGs. 2A, 10 and 11B and their related text) where Ogawa teaches a storage controller 220, controls access processing including read and write for the storage medium 240 in the processing of the OS 211 and the application 212 where data can be read from the area on the storage medium 240 by issuing a request to a cache memory. The rearrangement controller 330 includes a write queue information acquirer 1001, a rearrangement processing storage unit 1002, a rearrangement completion predictor 1003, and a write completion time predictor 1004. The rearrangement controller 330 also includes a rearrangement processing evaluator 1005, a priority processing determiner 1006 such that the rearrangement completion predictor 1003 predicts the completion time of the currently executed rearrangement processing. The write completion time predictor 1004 predicts the completion time of all write requests based on the completion time of the currently executed rearrangement processing and the predicted processing times of write requests held in the write queue 311. The rearrangement processing evaluator 1005 includes a rearrangement evaluation table 1051 similar to the rearrangement evaluation table 371 of the rearrangement instructor 307, and evaluates the effect of the currently executed rearrangement processing. The priority processing determiner 1006 includes a priority processing determination table 1061, and determines, with reference to the last processing time in the write queue 311 predicted by the write completion time predictor 1004 and the effect of the currently executed rearrangement processing evaluated by the rearrangement processing evaluator 1005, whether to maintain, or cancel or interrupt the currently executed rearrangement processing where it will be obvious to one of ordinary skill in the art to modify the modify the controller of Ogawa to include the TTR estimate for the metadata of prefetch requests of Hammer/Moyer to correspond to the claimed limitation].
As per dependent claim 18, Ogawa discloses wherein determining a TTR estimate for the metadata further comprises rogram code executable for causing the processor device to determine the projected need for the shard of the data object based on usage analytics for the storage system [(Paragraphs 0080, 0087, 0118, 0158-0160; FIGs. 2A, 10 and 11B and their related text) where Ogawa teaches a storage controller 220 controls access processing including read and write for the storage medium 240 in the processing of the OS 211 and the application 212 where data can be read from the area on the storage medium 240 by issuing a request to a cache memory. The rearrangement controller 330 includes a write queue information acquirer 1001, a rearrangement processing storage unit 1002, a rearrangement completion predictor 1003, and a write completion time predictor 1004. The rearrangement controller 330 also includes a rearrangement processing evaluator 1005, a priority processing determiner 1006 such that the rearrangement completion predictor 1003 predicts the completion time of the currently executed rearrangement processing. The write completion time predictor 1004 predicts the completion time of all write requests based on the completion time of the currently executed rearrangement processing and the predicted processing times of write requests held in the write queue 311. The rearrangement processing evaluator 1005 includes a rearrangement evaluation table 1051 similar to the rearrangement evaluation table 371 of the rearrangement instructor 307, and evaluates the effect of the currently executed rearrangement processing. The priority processing determiner 1006 includes a priority processing determination table 1061, and determines, with reference to the last processing time in the write queue 311 predicted by the write completion time predictor 1004 and the effect of the currently executed rearrangement processing evaluated by the rearrangement processing evaluator 1005, whether to maintain, or cancel or interrupt the currently executed rearrangement processing where it will be obvious to one of ordinary skill in the art to modify the modify the controller of Ogawa to include the TTR estimate for the metadata of prefetch requests of Hammer/Moyer to correspond to the claimed limitation].
Bronk also discloses TTR estimate based on usage analytics for the storage system [(Column 4, lines 16-53, Column 6, lines 1-34, Column 9, lines 30-51 and Column 14, lines 52-67; FIGs. 1 and 2) where the gateway(s) 120 provide data and device management for the devices 102-110. For example, the gateway(s) 120 can support onboarding, monitoring, diagnostics, and/or remote control of devices 102-110 connected to the gateway(s) 120. Further, when the data producing device 210 receives an indication of receiving device 220 availability 314, data partitioning 316 is determined. For example, upon collecting ‘receiver available’ acknowledgements 314 from receiving device(s) 220, the data broadcaster 210 determines a target partitioning of the data based on one or more factors such as a desired replication factor, a number of receivers available, environment conditions (e.g., bandwidth, latency, transmission rate, estimated time to failure, etc.), etc. In certain examples, a number of receiving devices that are available to receive data from the producing device 210 is smaller than a number of chunks (N) into which the data is portioned into by the producing device 210, so that a partitioning scheme used by the data producing device 210 allocates data chunks to a group of receiver devices 220, 222, 224. Data chunks can be divided or partitioned among the group of available receiving devices 220, 222, 224 based on one or more factors including data size, available storage, data priority (e.g., mission-critical, important, low priority, etc.), available processing power, transmission bandwidth, input/output resources, etc., where it will be obvious to have the TTR estimate to be based on the analysis, monitoring and data collecting of Bronk to correspond to the claimed limitation].
As per dependent claim 19, Ogawa discloses wherein the rogram code executable for causing the processor device to determine the projected need for the shard of the data object further comprises program code executable to cause the processor device to receive the read request for the data object by the gateway [(Paragraphs 0080, 0087, 0118, 0158-0160; FIGs. 2A, 10 and 11B and their related text) where Ogawa teaches a storage controller 220 controls access processing including read and write for the storage medium 240 in the processing of the OS 211 and the application 212 where data can be read from the area on the storage medium 240 by issuing a request to a cache memory. The rearrangement controller 330 includes a write queue information acquirer 1001, a rearrangement processing storage unit 1002, a rearrangement completion predictor 1003, and a write completion time predictor 1004. The rearrangement controller 330 also includes a rearrangement processing evaluator 1005, a priority processing determiner 1006 such that the rearrangement completion predictor 1003 predicts the completion time of the currently executed rearrangement processing. The write completion time predictor 1004 predicts the completion time of all write requests based on the completion time of the currently executed rearrangement processing and the predicted processing times of write requests held in the write queue 311. The rearrangement processing evaluator 1005 includes a rearrangement evaluation table 1051 similar to the rearrangement evaluation table 371 of the rearrangement instructor 307, and evaluates the effect of the currently executed rearrangement processing. The priority processing determiner 1006 includes a priority processing determination table 1061, and determines, with reference to the last processing time in the write queue 311 predicted by the write completion time predictor 1004 and the effect of the currently executed rearrangement processing evaluated by the rearrangement processing evaluator 1005, whether to maintain, or cancel or interrupt the currently executed rearrangement processing where it will be obvious to one of ordinary skill in the art to modify the modify the controller of Ogawa to include the TTR estimate for the metadata of prefetch requests of Hammer/Moyer to correspond to the claimed limitation].
As per dependent claim 20, Ogawa discloses wherein the program code is executable for causing the processor device to read the metadata into a node cache at the node in response to receiving the metadata prefetch request from the gateway [(Paragraphs 0080, 0087, 0118, 0158-0160; FIGs. 2A, 10 and 11B and their related text) where Ogawa teaches a storage controller 220 controls access processing including read and write for the storage medium 240 in the processing of the OS 211 and the application 212 where data can be read from the area on the storage medium 240 by issuing a request to a cache memory, where the storage controller 220, may be implemented by a one-chip computer independent of the host computer 210 to act as the claimed gateway to perform the rearrangement. The rearrangement controller 330 includes a write queue information acquirer 1001, a rearrangement processing storage unit 1002, a rearrangement completion predictor 1003, and a write completion time predictor 1004. The rearrangement controller 330 also includes a rearrangement processing evaluator 1005, a priority processing determiner 1006 such that the rearrangement completion predictor 1003 predicts the completion time of the currently executed rearrangement processing. The write completion time predictor 1004 predicts the completion time of all write requests based on the completion time of the currently executed rearrangement processing and the predicted processing times of write requests held in the write queue 311. The rearrangement processing evaluator 1005 includes a rearrangement evaluation table 1051 similar to the rearrangement evaluation table 371 of the rearrangement instructor 307, and evaluates the effect of the currently executed rearrangement processing. The priority processing determiner 1006 includes a priority processing determination table 1061, and determines, with reference to the last processing time in the write queue 311 predicted by the write completion time predictor 1004 and the effect of the currently executed rearrangement processing evaluated by the rearrangement processing evaluator 1005, whether to maintain, or cancel or interrupt the currently executed rearrangement processing where it will be obvious to one of ordinary skill in the art to modify the modify the controller of Ogawa to include the TTR estimate for the metadata of prefetch requests of Hammer/Moyer to correspond to the claimed limitation].
As for independent claim 8, the applicant is directed to the rejections to claim 1 set forth above, as they are rejected based on the same rationale.
As for claim 13, the applicant is directed to the rejections to claim 6 set forth above, as they are rejected based on the same rationale.
As for claims 14, the applicant is directed to the rejections to claim 7 set forth above, as they are rejected based on the same rationale.
Claims 2, 4, 9 and 11 are rejected under 35 U.S.C. 103(a) as being disclosed by Hammer in view of Bhattacharyya in view Ogawa in view of Bronk in view of Haines, as applied to claims 1 and 8, and further in view of Moyer et al.  (US PGPUB 2021/0182214 hereinafter referred to as Moyer).
As per dependent claim 2, Hammer discloses the system of claim 1.  
Hammer does not appear to explicitly disclose wherein the operations further comprise assigning a priority level to the metadata prefetch request from among priority levels for a plurality of metadata prefetch requests.
However, Moyer discloses wherein the operations further comprise assigning a priority level to the metadata prefetch request from among priority levels for a plurality of metadata prefetch requests [(Paragraphs 0028, 0030, 0060 and 0068; FIGs. 1 and 6 and their related text) where Moyer teaches a method that includes recording a first set of cache performance metrics for a target cache, for each prefetch request of a plurality of prefetch requests received at the target cache, determining based on the first set of cache performance metrics a relative priority of the prefetch request relative to a threshold priority level for the target cache, for each low-priority prefetch request in a first subset of the plurality of prefetch requests, redirecting the low-priority prefetch request to a first lower -level cache in response to determining that a priority of the low-priority prefetch request is less than the threshold priority level for the target cache, and for each high-priority prefetch request in a second subset of the plurality of prefetch requests, storing prefetch data in the target cache according to the high-priority prefetch request in response to determining that a priority of the high-priority prefetch request is greater than the threshold priority level for the target cache, such that the cache entry metrics module 323 records metrics for the entries (e.g., cache lines) in the memory 310, such as an access frequency for each cache line, an operation time associated with the cache line, etc. In one embodiment, the metrics are recorded in the tags 311. The cache entry metrics are used to determine a priority level for the cache entries. Cache lines that are accessed frequently or demanded by higher priority operations (e.g., instruction fetches, TLB fetches, loads/stores which are in the critical path, etc.) are given a higher priority relative to prefetches with a lower likelihood of being demanded to correspond to the claimed limitation].
Hammer and Moyer are analogous art because they are from the same field of endeavor of data storage and power management.
Before the effective filing date of the claimed inventions, it would have been obvious to one of ordinary skill in the art, having the teachings of Hammer and Moyer before him or her, to modify the system of Hammer to include the priority levels of the fetching operations of Moyer because it will enhance memory allocation.
The motivation for doing so would be [“when the data is needed, it can be retrieved from the cache without incurring the additional latency of requesting it from the main memory” (Paragraph 0001 by Moyer)].
 Therefore, it would have been obvious to combine Hammer and Moyer to obtain the invention as specified in the instant claim.
As per dependent claim 4, Ogawa discloses wherein assigning the priority level to the metadata prefetch request further comprises assigning the priority level based on the TTR estimate [(Paragraphs 0080, 0087, 0118, 0158-0160; FIGs. 2A, 10 and 11B and their related text) where Ogawa teaches a storage controller 220 controls access processing including read and write for the storage medium 240 in the processing of the OS 211 and the application 212 where data can be read from the area on the storage medium 240 by issuing a request to a cache memory. The rearrangement controller 330 includes a write queue information acquirer 1001, a rearrangement processing storage unit 1002, a rearrangement completion predictor 1003, and a write completion time predictor 1004. The rearrangement controller 330 also includes a rearrangement processing evaluator 1005, a priority processing determiner 1006 such that the rearrangement completion predictor 1003 predicts the completion time of the currently executed rearrangement processing. The write completion time predictor 1004 predicts the completion time of all write requests based on the completion time of the currently executed rearrangement processing and the predicted processing times of write requests held in the write queue 311. The rearrangement processing evaluator 1005 includes a rearrangement evaluation table 1051 similar to the rearrangement evaluation table 371 of the rearrangement instructor 307, and evaluates the effect of the currently executed rearrangement processing. The priority processing determiner 1006 includes a priority processing determination table 1061, and determines, with reference to the last processing time in the write queue 311 predicted by the write completion time predictor 1004 and the effect of the currently executed rearrangement processing evaluated by the rearrangement processing evaluator 1005, whether to maintain, or cancel or interrupt the currently executed rearrangement processing where it will be obvious to one of ordinary skill in the art to modify the modify the controller of Ogawa to include the TTR estimate for the metadata of prefetch requests of Hammer/Moyer to correspond to the claimed limitation].
Bronk discloses TTR estimate based on usage analytics for the storage system [(Column 4, lines 16-53, Column 6, lines 1-34, Column 9, lines 30-51 and Column 14, lines 52-67; FIGs. 1 and 2) where the gateway(s) 120 provide data and device management for the devices 102-110. For example, the gateway(s) 120 can support onboarding, monitoring, diagnostics, and/or remote control of devices 102-110 connected to the gateway(s) 120. Further, when the data producing device 210 receives an indication of receiving device 220 availability 314, data partitioning 316 is determined. For example, upon collecting ‘receiver available’ acknowledgements 314 from receiving device(s) 220, the data broadcaster 210 determines a target partitioning of the data based on one or more factors such as a desired replication factor, a number of receivers available, environment conditions (e.g., bandwidth, latency, transmission rate, estimated time to failure, etc.), etc. In certain examples, a number of receiving devices that are available to receive data from the producing device 210 is smaller than a number of chunks (N) into which the data is portioned into by the producing device 210, so that a partitioning scheme used by the data producing device 210 allocates data chunks to a group of receiver devices 220, 222, 224. Data chunks can be divided or partitioned among the group of available receiving devices 220, 222, 224 based on one or more factors including data size, available storage, data priority (e.g., mission-critical, important, low priority, etc.), available processing power, transmission bandwidth, input/output resources, etc., where it will be obvious to have the TTR estimate to be based on the analysis, monitoring and data collecting of Bronk to correspond to the claimed limitation]
As for claim 9, the applicant is directed to the rejections to claim 2 set forth above, as they are rejected based on the same rationale.
As for claim 11, the applicant is directed to the rejections to claim 4 set forth above, as they are rejected based on the same rationale.
Claims 3 and 10 are rejected under 35 U.S.C. 103(a) as being disclosed by Hammer in view of Bhattacharyya in view Ogawa in view of Bronk in view of Moyer in view of Hinaes, as applied to claims 1 and 8, and further in view of Barrand et al.  (US PGPUB 2015/0249632 hereinafter referred to as Barrand).
As per dependent claim 3, Hammer/Moyer discloses the system of claim 2.  
Hammer does not appear to explicitly disclose wherein assigning the priority level to the metadata prefetch request further comprises assigning the priority level based on an expiration time for the metadata prefetch request.
However, Barrand discloses wherein assigning the priority level to the metadata prefetch request further comprises assigning the priority level based on an expiration time for the metadata prefetch request [(Paragraphs 0064; FIGs. 1 and 6 and their related text) where Barrand teaches a message server 340 may be configured to select the appropriate message to send to user device 310 using any one of various priority schemes as desired for a particular implementation. Examples of such priority schemes include, but are not limited to, first-in-first-out (FIFO), last-in-first-out (LIFO), or an alternative scheme based on message priority. In an example, the priority scheme may be based on an expiration time associated with each message added to the message queue. The expiration time may be used to determine the maximum period of time that a message should be held in the message queue prior to being delivered to user device 310. In some implementations, the expiration time may reflect a priority level assigned to the message, e.g., by the application service provider associated with the client application, where it will be obvious to one of ordinary skill in the art to modify the messages of Barrand to include the prefetch requests of Hammer/Moyer to correspond to the claimed limitation].
Hammer and Barrand are analogous art because they are from the same field of endeavor of data storage and power management.
Before the effective filing date of the claimed inventions, it would have been obvious to one of ordinary skill in the art, having the teachings of Hammer and Moyer before him or her, to modify the system of Hammer to include the priority levels that are based on the expiration time of the request of Barrand because it will enhance performance efficiency.
The motivation for doing so would be [“improve the effectiveness of the message notification by increasing the chances that a user will open or execute a client application” (Paragraph 0021 by Barrand)].
 Therefore, it would have been obvious to combine Hammer and Barrand to obtain the invention as specified in the instant claim.
As for claim 10, the applicant is directed to the rejections to claim 3 set forth above, as they are rejected based on the same rationale.
Claims 5 and 12 are rejected under 35 U.S.C. 103(a) as being disclosed by Hammer in view of Bhattacharyya in view Ogawa in view of Bronk in view of Hinaes, as applied to claims 1 and 8, and further in view of Min et al.  (US PGPUB 2010/0100666 hereinafter referred to as Min).
As per dependent claim 5, Hammer discloses the system of claim 1.  
Hammer does not appear to explicitly disclose wherein reading the metadata into the node cache further comprises executing an input/output operation to read metadata corresponding to a plurality of metadata prefetch requests into the node cache substantially simultaneously.
However, Min discloses wherein reading the metadata into the node cache further comprises executing an input/output operation to read metadata corresponding to a plurality of metadata prefetch requests into the node cache substantially simultaneously [(Paragraph 0034; FIGs. 1 and 2 and their related text) where Min teaches a processor 210 may store, in the memory 220, read/write/erase operations to be transmitted to a flash memory in accordance with a type of a descriptor defined by a designer, and transmit a corresponding descriptor address to the flash memory control system 230. The flash memory control system 230 receiving, from the processor 210, a start command and information on the processor 210 may read the corresponding descriptor from an address on a known memory, decode commands and data corresponding to the descriptor, and transmit the decoded commands and data to a flash memory interface device 240. The processor 210 may store a plurality of descriptors in the memory 220 in an array fashion, and the flash memory control system 230 may simultaneously process the plurality of descriptors while sequentially reading the array of the descriptors. In a descriptor array based-DMA processing scheme, the processor 210 may simultaneously process a number of requests, thereby minimizing overhead of the processor 210. Also, in the descriptor array based-DMA processing scheme, transmission of commands as well as data may be performed in a DMA scheme unlike a conventional DMA scheme to correspond to the claimed limitation].
Hammer and Min are analogous art because they are from the same field of endeavor of data storage management.
Before the effective filing date of the claimed inventions, it would have been obvious to one of ordinary skill in the art, having the teachings of Hammer and Min before him or her, to modify the system of Hammer to include the simltaneous execution of read operations of Min because it will enhance memory allocation.
The motivation for doing so would be [“minimizing overhead of the processor” (Paragraph 0034 by Min)].
 Therefore, it would have been obvious to combine Hammer and Min to obtain the invention as specified in the instant claim.
As for claim 12, the applicant is directed to the rejections to claim 5 set forth above, as they are rejected based on the same rationale.
Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED M GEBRILohamed Gebril whose telephone number is (571)270-1857 and email address is mohamed.gebril @uspto.gov.  The examiner can normally be reached on Monday-Friday 9-5 ET. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on 571-270-4098098.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-2857.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MOHAMED M GEBRIL/Primary Examiner, Art Unit 2135